DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10 are pending.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is the examiner’s statement of reasons for allowance: the closest prior art of record (Stachnik et al; US 2018/0356498 Al; hereinafter “Stachnik”) does not show nor fairly render obvious the combinations set forth in claims 1-10.

In particular, for claim 1:
Stachnik teaches:

determining a Doppler estimation for a radar object ([0008] – range rate compensated value) (lined through limitation corresponds to element not taught by reference) the Doppler estimation for the radar object having a periodic ambiguity corresponding to multiple ambiguity hypotheses of a Doppler shift of the signals; and ([0008] – determining a plurality (j) of velocity profile hypotheses)
resolving the periodic ambiguity of the Doppler estimation for the radar object for the multiple ambiguity hypotheses of the Doppler shift, wherein the resolving includes: 
for each of the multiple ambiguity hypotheses of the Doppler shift: ([0008] – for each j-th hypothesis)
compensating for a Doppler shift of phases of the signals belonging to a code block according to the respective ambiguity hypothesis; ([0008] – d) for each j-th hypothesis determining modified compensated hypothesis range rates)
(lined through limitation corresponds to element not taught by reference) 
determining a quality criterion of the decoding; ([0008], step g) – for each hypothesis, for one or more point detections, determining a measure of the dispersion of, or variation between, the velocity profile estimator range rates for each velocity profile hypothesis)
selecting one of the ambiguity hypothesis that is applicable to the radar object based on the determined quality criteria for the decoding for the respective ambiguity hypotheses; and ([0008], step g) – for each velocity profile hypothesis, and selecting the velocity profile where said measure of dispersion or variation is the lowest)
determining an unambiguous speed estimation of the radar object corresponding to the Doppler estimation and the selected ambiguity hypothesis. ([0008], step h) –setting the de-aliased range rate as the velocity of the velocity hypothesis selected from step f))

Claims 2-9 are deemed allowable by virtue of their dependence on claim 1. Claim 10 includes similar recitations to claim 1 and is also deemed allowable for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
	/JULIANA CROSS/               Examiner, Art Unit 3648                                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648